                                                                                                  FILED
                                                                                           Scott L. Poff, Clerk
                                                                                        United States District Court

                                                                                By Ericka Sharpe at 11:59 am, Oct 26, 2018



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 TYLER BRENT CLIFTON,

                Plaintiff,                                  CIVIL ACTION NO.: 2:16-cv-108

        v.

 JEFF DAVIS COUNTY, GEORGIA; and
 RAY WOOTEN, HUGH BRANTLEY,
 WANDA MARCHANT, WAYNE HALL,
 CARLA ROBERTS POWELL, and SHERIFF
 PRESTON BOHANNON, all in their
 individual capacities,

                Defendants.


                                            ORDER

       This matter, in which Plaintiff Tyler Clifton claims various violations of his civil rights, is

before the Court on Defendants’ Motion for Summary Judgment. (Doc. 56.) Plaintiff filed a

Response, (doc. 61), and Defendants subsequently filed a Reply, (doc. 68). After considering the

parties’ submissions, the Court finds that supplemental briefing necessary regarding the issues of

qualified immunity and official immunity.

       In the Motion for Summary Judgment, the Defendants who are being sued in their

individual capacities assert the defense of qualified immunity as to Plaintiff’s 42 U.S.C. § 1983

malicious prosecution claim, (doc. 56-2, p. 16), and all the Defendants claim official immunity

from Plaintiff’s claims brought under Georgia law, (id. at p. 24). These immunities are considered

“an entitlement not to stand trial rather than a mere defense to liability,” Roberson v. McIntosh

Cty. Sch. Dist., 755 S.E.2d 304, 306 (Ga. Ct. App. 2014) and they are thus “effectively lost if a

case is erroneously permitted to go to trial.” White v. Pauly, ___ U.S. ___, 137 S. Ct. 548, 552
(2017) (citing Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Here, neither Plaintiff nor

Defendants have presented their arguments regarding immunity with sufficient specificity for the

Court to decide either issue. As a result, additional briefing is necessary to avoid an erroneous

denial. 1

        Thus, the Court ORDERS the parties to file supplemental briefs that conform to the

following specifications and the Court’s Local Rules. On or before November 16, 2018, counsel

for Defendants shall file a supplemental brief that clarifies the bases upon which each Defendant

claims entitlement to qualified and/or official immunity. Within fourteen (14) days of Defendants’

supplemental brief, Plaintiff shall file a supplemental brief that responds to Defendants’ immunity

arguments and explains why each Defendant is not entitled to immunity on the grounds claimed.

Defendants must file any reply within fourteen (14) days of Plaintiff’s response brief.

        SO ORDERED, this 26th day of October, 2018.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




1
  Specifically, Defendants present their arguments as a group (rather than as to each Defendant or type of
Defendant) and they rely in part on the Eleventh Circuit Court of Appeals’ description of the burden of
proof in this context, despite the fact that the language Defendants quote was later retracted by that court.
(See Doc. 56-2, p. 17) (quoting and relying upon Post v. City of Fort Lauderdale, 7 F.3d 1552, 1557 (11th
Cir. 1993), which was modified by Post v. City of Fort Lauderdale, 14 F.3d 583 (11th Cir. 1994)).
Meanwhile, Plaintiff attempts to refute Defendants’ qualified immunity arguments by essentially “alleging
[a] violation of extremely abstract rights,” White, ___ U.S. ___, 137 S. Ct. at 552, which does not assist the
Court in determining whether the relevant law was clearly established. Additionally, Plaintiff dedicates a
mere six sentences to the issue of official immunity under Georgia law. (Doc. 62, p. 25.)


                                                      2
